FILED
                             NOT FOR PUBLICATION                             APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VARDUHI MKRTCHYAN,                               No. 07-70147

               Petitioner,                       Agency No. A075-741-570

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Varduhi Mkrtchyan, a native of Iran and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Sidhu v. INS, 220 F.3d 1085, 1088 (9th Cir. 2000), and we deny the

petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on Mkrtchyan’s omission from her asylum application that she was knocked

unconscious during the 1997 attack, see Kohli v. Gonzales, 473 F.3d 1061, 1071

(9th Cir. 2007), as well as the discrepancies between Mkrtchyan’s testimony and

documentary evidence regarding the length of her hospitalization and the cause of

her husband’s death, see Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007)

(inconsistencies between testimony and documentary evidence support an adverse

credibility finding where inconsistencies go to the heart of the claim). The IJ

reasonably found Mkrtchyan’s explanations for the omission and discrepancies

unconvincing. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Mkrtchyan’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Mkrtchyan’s CAT claim is based on the same testimony the IJ

found to be not credible, and Mkrtchyan points to no other evidence the agency




                                          2                                       07-70147
should have considered, her CAT claim fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                        3                          07-70147